Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 3 and 7 are allowable because the prior art fail to teach or render obvious to the claim limitation: “selecting a system timing indicator to be included into a D2D synchronization signal (D2DSS) for synchronization of D2D communication, from among a first indicator and a second indicator, wherein the first indicator is selected when the D2DSS is derived from a base station, the first indicator is selected when the D2DSS is derived from another D2D UE being in coverage of the base station, and the second indicator is selected when the D2DSS is derived from another D2D UE being out of coverage of the base station”.

Sartori et al. US 20170367136 A1, hereinafter Sartori with priority to US Provisional Application 61/822,119 filed on 2013-05-10, hereinafter Sartori’119 in para. [0040] FIG. 11 teaches a state machine 1000 that describes how a device transitions among the three types of coverage: in-network 1010, extended-network 1030, and out-of-coverage 1020. A device can follow rules for cell search to determine whether it is in-network coverage and thus can transition from state 1020 to state 1010. Fig. 1-2; Sartori’119: para. [0051] and Fig. 1-2 and 11 and claim 2 - the discovery signal comprising a synchronization signal indicating whether the second UE is synchronized with a base station and an in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of the base station. However, the prior art fails to teach the claim limitation cited above.

Gunnarsson et al. 20160345279 A1 in para. [0034-0036 & 0062] metric associated to the received synchronization information. However, the prior art fails to teach the claim limitation cited above.

Sartori et al. US 20150117375 A1 in Fig. 1C and para. [0095] FIG. 8 teaches in block 802, a first UE receives from a base station comprising a first cell, the indication of a 

Therefore, claims 1-7 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/02/2021, with respect to Obviousness-type Double Patenting rejection have been fully considered and are persuasive according to the Terminal Disclaimer filed on 12/02/2021.  The ODP rejection of claims 1-7 has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468